Title: To Thomas Jefferson from John Conrad & Co., 16 December 1802
From: John Conrad & Co.
To: Jefferson, Thomas


          
            Sir
            Philada Decemb 16th 1802
          
          Beleiving that it will afford you pleasure, to see that we may soon expect to rival any European nation in the elegance of one of our principal manufactures, and proud of what can be done in our country, we have taken the liberty of forwarding to you (as the person who has done most for the encouragement of our manufactures) a specimen in Mr Linns poems, of American Type foundery, Paper making, engraving & printing not inferior to the best English productions—
          We hope you will not put yourself to the trouble of acknowledging this. it is sent by post & will undoubtedly reach you, which is all we wish for—
          With the highest Respect We are Sir &c
          
            John Conrad & Co.
          
         